On Application roe Reiieaiíino.
IIowell, J.
In refusing- a rehearing in this case, wo take occasion to so far modify that portion of our opinion which refers to.tlie answers *149of defendant to interrogatories, as to recognize tlioir admissibility, under the circumstances as hold by the judge a quo; but wo consider them insufficient to prove that tho money paid at tho execution oí the marriage contract belonged to tho defendant, Melville, or that tho husband, at that date, was indebted to the defendant as intimated.
The recital in tho act that “ the intended wife brings into marriage and settles upon herself, as paraphernal, the sum of five thousand dollars, which sum was paid over to the said intended husband in presence of the undersigned notary and witnesses,” is at least -prima facie proof of tho paraphernal character of the funds, (2 R. 478, Lambert v. His Creditors) and throws upon the defendant the burden of showing, in this case, not only that they were furnished by the intended husband, but that they were so furnished to the injury of tho defendant; for it is only upon tho concurrence of these two facts that the theory ot the defense can. be sustained. .
The fact of the-.payment in tho presence of tho notary and witnesses, is one to which the notary could certify, and is quite different, as evidence against third persons, from the statement that tho parties to the act acknowledged the payment.
Rehearing refused.